Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-132

IN RE JOSEPH R. COSTELLO
                                                          2019 DDN 169
An Administratively Suspended
Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 465007


BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                  ORDER
                             (FILED – July 30, 2020)

      On consideration of the certified order from the state of New York suspending
respondent from the practice of law in that jurisdiction for a period of six months
and until further order of the court; this court’s February 28, 2020, order directing
him to show cause why the equivalent reciprocal discipline of a six-month
suspension with fitness should not be imposed; no response having been filed; the
statement of Disciplinary Counsel; and it appearing that respondent filed his D.C.
Bar R. XI, §14(g) affidavit on June 2, 2020, it is

      ORDERED that Joseph R. Costello is hereby suspended from the practice of
law in the District of Columbia for a period of six months nunc pro tunc to June 2,
2020, with reinstatement contingent on a showing of fitness.


                                  PER CURIAM